DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-8 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US 2019/0145913 A1; pub. May 16, 2019) in view of Bearup et al. (US 2008/0270081 A1; pub. Oct. 30, 2008).
Regarding claim 1, Fukuda discloses: an inspection method for an electrode structural body, the inspection method determining by a computer whether there is a defect in the electrode structural body comprising a cathode electrode layer, an electrolyte layer and an anode electrode layer (para. [0054], [0066], electrodes are known to have a cathode and an anode), the inspection method comprising: a first step comprising scanning the electrode structural body along a scanning direction to obtain a continuous transmission image of the electrode structural body (para. [0074]); a second step comprising digitizing a shade of each pixel of the transmission image (para. [0052]). 
Fukuda is silent about: a third step comprising calculating a difference value between a value calculated according to a grayscale of a specific pixel and a value calculated according to a plurality of grayscales of a plurality of comparison pixels located in front or rear of the specific pixel along the scanning direction; and a fourth step comprising determining presence or absence of the defect according to a comparison performed between the difference value and a predetermined threshold value.
In a similar field of endeavor, Bearup et al. disclose: a third step comprising calculating a difference value between a value calculated according to a grayscale of a specific pixel and a value calculated according to a plurality of grayscales of a plurality of comparison pixels located in front or rear of the specific pixel along the scanning direction (para. [0042]); and a fourth step comprising determining presence or absence of the defect according to a comparison performed between the difference value and a predetermined threshold value (para. [0042]) motivated by the benefits for quality control (Bearup et al. para. [0042]).
In light of the benefits for quality control as taught by Bearup et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fukuda with the teachings of Bearup et al.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US 2019/0145913 A1; pub. May 16, 2019) in view of Bearup et al. (US 2008/0270081 A1; pub. Oct. 30, 2008) and further in view of Ikubo (US 2012/0148114 A1; pub. Jun. 14, 2012). 
Regarding claim 5, the combined references are silent about: a fifth step comprising outputting a report comprising: an original image display section displaying an original image obtained in the first step; and a difference value display section displaying the difference value calculated in the third 10 step side by side with the original image.
In a similar field of endeavor, Ikubo discloses: a fifth step comprising outputting a report comprising: an original image display section displaying an original image obtained in the first step; and a difference value display section displaying the difference value calculated in the third 10 step side by side with the original image (para. [0086]) motivated by the benefits for accurate inspection (Ikubo para. [0021]).
In light of the benefits for accurate inspection as taught by Ikubo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined method of Fukuda and Bearup et al. with the teachings of Ikubo.


Allowable Subject Matter
Claims 2-4, 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior arts fail to teach, disclose, suggest or make obvious: in an edge region located on two sides of the electrode structural body with respect to the scanning direction, neither of the cathode electrode layer and the anode electrode layer exists, or one of the cathode electrode layer and the anode electrode layer does not exist, the first step further comprises scanning to include the edge region of the electrode structural body, and the third step further comprises calculating the difference value by setting at least one pixel located in the edge region to be the specific pixel.
Claims 3-4, 6-8 would be allowable on the same basis as claim 2 for dependency reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri. 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884